The Disciplinary Review Board having filed with the Court its decision in DRB 18-065, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Ulysses Isa of Union City, who was admitted to the bar of this State in 2006, and who has been temporarily suspended from the practice of law since May 9, 2018, by Order of the Court filed April 12, 2018, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client adequately informed and to promptly reply to the client's reasonable requests for information), RPC 1.5(b) (failure to communicate in writing the rate or basis of the fee), RPC 1.15 (d) (recordkeeping violations), RPC 1.16(c) (failure to comply with applicable law when terminating a representation), RPC 5.5(a)(l) (unauthorized practice of law), RPC 8.1(a) (knowingly making a false statement of material fact in connection with a disciplinary matter), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further determined that on reinstatement to practice, respondent should be required to practice under supervision;
And good cause appearing;
It is ORDERED that Ulysses Isa is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further **588ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.